Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 06/13/2022. Currently, claims 1-18 and 32-36 are pending in the application. Claims 19-31 have withdrawn and cancelled.

Election/Restrictions

Claims 19-31 have been withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.


Claim Objections

Claim 18 is objected to because of the following informalities: Where it recites “the step, first layer and second layer” in line 1 should be “the step, first layer and second layer of claim 1”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being obvious over Ward, III et al (US 20070001176 A1) in view of Anderson et al (US 5119148 A) and ZHANG, Huan et al (CN 110828562 A). An English translation of ZHANG is provided with this office action.

Regarding claim 1, Figure 4 of Ward discloses a device, comprising: 
a semiconductor substrate (46+47+50+53, [0036]) including a step (between 50 and 53) at a periphery of the semiconductor substrate; 
a first layer (57, [0037]) on top of and in contact with a first surface (top surface of 53) of the semiconductor substrate and extending at least on and in contact with a wall (sidewall of 53) and bottom of said step; and 
a second layer (60+61, [0037]) extending on and in contact with the first layer (57) and on edges of the first layer, said second layer forming a boss (bumped portion) between the step and a central area of the device.

Ward does not teach that the first layer is made of polysilicon doped with oxygen and the second layer is made of glass.

However, Anderson is a pertinent art which teaches a diode having a passivation layer at the edge, wherein Anderson teaches that doped oxides, photo-glass, oxygen doped polysilicon, organic polymers, nitrides and combinations thereof are examples of suitable junction passivants (Col. 10, lines 19-27). Further, ZHANG is a pertinent art which teaches a passivation layer comprising a glass passivation protection layer 3, wherein the outer protection layer 3 is formed of glass to balance the junction depletion charge distribution near the area, to facilitate stabilizing, to further increase the junction temperature under the condition of ensuring good reliability (Background of ZHANG).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first layer is made of polysilicon doped with oxygen and the second layer is made of glass in the device of Ward according to the teaching of Anderson (Col. 10, lines 19-27) and ZHANG (background) in order to increase reliability. Further, it has been held to be within the general skill of a worker in the art to select a known material such as polysilicon doped with oxygen in the first layer and glass in the second layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Regarding claim 2, Figure 4 of Ward in view of Anderson and ZHNAG teach that the device of claim 1, wherein the second layer (60+61, Figure 4 of Ward, [0037]) comprises a first glass sub-layer (60) on and in contact with the first layer (57) and aligned therewith and a second glass sub-layer (61) extending on and in contact with the first glass sub-layer and covering edges of the first layer and the first glass sub-layer (Considering amending nitrides layers 60 and 61 of Ward with a first glass sub-layer and second glass sub-layer according to the teaching of ZHANG who teaches of using the outer layer as glass layer to improve reliability).

Regarding claims 3-17, Figure 4 of Ward in view of Anderson and ZHNAG does not teach that the device of claim 2, wherein the first sub-layer has a thickness, at the level of the boss, in a range from 5 μm to 30 μm. Or
The device of claim 2, wherein the first sub-layer has a thickness, at the level of the boss, in a range from 10 μm to 20 μm. Or
The device of claim 2, wherein the first sub-layer has a thickness, at the level of the boss, equal to approximately 13 μm. Or
The device of claim 2, wherein the first sub-layer has a thickness, at the bottom of the step, in a range from 20 μm to 60 μm. Or
The device of claim 2, wherein the first sub-layer has a thickness, at the bottom of the step, in a range from 30 μm to 40 μm. Or
The device of claim 2, wherein the first sub-layer has a thickness, at the bottom of the step, equal to approximately 35 μm. Or
The device of claim 2, wherein the second sub-layer has a thickness in a range from 5 μm to 20 μm. Or
The device of claim 2, wherein the second sub-layer has a thickness equal to approximately 13 μm. Or
The device of claim 1, wherein the first layer has a thickness in a range from 0.2 μm to 1 μm. Or
The device of claim 1, wherein the first layer has a thickness equal to approximately 0.5 μm. Or
The device of claim 1, wherein the boss has a thickness in a range from 10 μm to 50 μm. Or
The device of claim 1, wherein the boss has a thickness in a range from 10 μm to 35 μm. Or
The device of claim 1, wherein the boss has a thickness equal to approximately 15 μm. Or
The device of claim 1, wherein the step has a depth in a range from 80 μm to 200 μm. Or
The device of claim 1, wherein the step has a depth equal to approximately 105 μm.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges in order to meet the device reliability and lowering the cost, and also it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 18, Figure 4 of Ward in view of Anderson and ZHNAG  teach an electronic component comprising the step, first layer and second layer according to claim 1 on each surface of the semiconductor substrate to form circuit component selected from the group consisting of: a thyristor, a triac and a transient-voltage-suppression diode (please see Figures of ZHANG for a thyristor having the step and the layers on both surface of a substrate; please also see Figure 5 of Anderson for a diode device having the step and the first and the layers).



Allowable Subject Matter

Clams 32-36 are allowable.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 32, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a device, comprising: “a second layer made of glass, said second layer extending on and in contact with the first layer, wherein said second layer further includes a second lateral edge aligned with the first lateral edge; and a third layer made of glass, said third layer extending on and in contact with the second layer, wherein said third layer further extends on and in contact with the first and second lateral edges, and wherein said third layer still further extends on and in contact with a second portion of the upper surface” in combination with other limitations in the claim 32.

Regarding claims 33-36, these claims are allowed as they depend on an allowed claim.


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813